Title: To John Adams from Nicolaas & Jacob van Staphorst, 13 August 1782
From: Staphorst, Nicolaas & Jacob van (business)
To: Adams, John



Amsterdam the 13th. Augt. 1782
Sir

Inclosed we have the honour of sending to your Excellency an Account, which your Bookseller has given us Some days ago, please to tell us if we are to pay the Same.
We also take the liberty of troubling your Excellency with a more interesting matter, the Rafaction on the Tobaccos, having observed with much pleasure, that your Excellency hinted this point in the Conferences about the Treaty, Since we are fully convinced, that it’s absolutely necessary to bring it upon a better and reasonable footing.
We have the honour to inform your Excellency, that already Some months ago, jointly with Messrs. Crommelin, Mess. De Neufville &ca. we’ve presented a Petition to our Magistrates for that purpose. But as Some Tobacconists were consulted upon the matter, who being well satisfied with the present Customs opposed against any alterations, this has occasioned; that hitherto no Resolution has been taken.
But being informed now, that the States General will answer your Excellency, that this point being only relatif to the Domestick Institutions of the Different Towns, your Excellency may be pleased to converse about it with the Magistrates; we therefore beg the favour of your Excelly. to apply yourself particularly for that purpose, either to the Pensionary or the Deputates of this Town, who may be now present at the Hague, desiring them to represent to their Principals your Complaints about it, in order they may look out for a proper expedient to give Such Instructions to their officers as may answer to the purpose and the general benefit of the Trade, and that they will converse about it with the merchants who are already concerned in the matter; by which joint endeavours we are in hopes of bringing it to a happy Conclusion.

With the utmost Respect we have the honour to be Sir! Your Excellency’s most obedt. & humble Servants.
Nichs. & Jacob van Staphorst Co.

